Citation Nr: 1710620	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  09-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder prior to August 31, 2015, and in excess of 70 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis with metatarsalgia prior to August 31, 2015, and in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to October 2007.  

These matters come to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

A November 2015 RO decision granted increased 70 percent and 20 percent disability ratings for the Veteran's anxiety disorder and left foot plantar fasciitis with metatarsalgia, respectively, each effective August 31, 2015; however, the Veteran's initial rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

These matters were previously remanded by the Board in October 2013 and March 2016; as the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to August 31, 2015, the Veteran's anxiety disorder was manifested by symptoms such as anxiety, panic attacks two times per month, depressed mood, chronic sleep impairment, impaired impulse control without violence, intermittent inability to maintain minimum personal hygiene, obsessive and ritualistic behaviors, intrusive thoughts, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and intermittent passive suicidal ideation, as well as GAF scores ranging from 50 to 65, all of which are most nearly approximated by no worse than occupational and social impairment with reduced reliability and productivity.  

2.  From August 31, 2015, the Veteran's anxiety disorder was manifested by symptoms such as depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, intermittent neglect of personal appearance and hygiene, and suicidal ideation, all of which are most nearly approximated by no worse than occupational and social impairment with deficiencies in most areas.  

3.  Prior to August 31, 2015, the Veteran's left foot plantar fasciitis with metatarsalgia was manifested by no worse than symptoms analogous to moderate flat foot, including ongoing left foot pain.  

4.  From August 31, 2015, the Veteran's left foot plantar fasciitis with metatarsalgia was manifested by no worse than symptoms analogous to severe unilateral flat foot, including ongoing left foot pain.  

5.  The Veteran is not precluded from securing or following a substantially gainful occupation due to her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for anxiety disorder prior to August 31, 2015, and in excess of 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9413 (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for left foot plantar fasciitis with metatarsalgia prior to August 31, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5276 (2016).  

3.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Initial Ratings - Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's initial rating claims on appeal, the Board has considered the matters from the assigned effective date of November 1, 2007, as well as the appropriateness of the assigned staged rating periods, effective August 31, 2015.  

II.A.  Initial Rating - Anxiety Disorder  

The Veteran's service-connected anxiety disorder is currently evaluated as 50 percent disabling prior to August 31, 2015, and as 70 percent disabling thereafter, under Diagnostic Code (DC) 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2016).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score,, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

II.A.1.  Prior to August 31, 2015  

Turning to the evidence of record prior to August 31, 2015, private treatment records from November 2007 document that the Veteran was admitted to a treatment facility for chemical dependency treatment.  She was noted to have a history of anxiety, panic attacks, depression, and sexual assault, and upon admission, relevant diagnoses included chemical dependency, provisional PTSD, substance-induced anxiety disorder, and substance-induced mood disorder with depressive features.  Her current GAF score was 55, and it was recommended that she receive individual psychotherapy.  

In April 2008, following her release from private treatment, she was referred for private psychiatric evaluation.  At that time, she reported that her biggest concern was trouble sleeping, but she also reported ritualistic behaviors including picking her skin before bedtime, avoiding stepping on cracks, flicking soda caps and light switches in numbers, and eating M&Ms by color; she stated that she was aware that such compulsions did not make sense, but she did not feel like they interfered with her life in any way except for delaying her bedtime.  Additionally, she reported symptoms of anxiety, panic, alternating mood, depression, and intermittent passive suicidal ideation.  Upon mental status examination, she appeared alert and oriented, with normal speech, psychomotor activity, and thoughts, as well as generalized anxiety and mild paranoia, without suicidal or homicidal ideation.  The physician noted her complex history of obsessive-compulsive symptoms, but noted the Veteran did not perceive any resulting dysfunction.  The resulting diagnoses included generalized anxiety disorder (GAD), rule out obsessive-compulsive disorder (OCD), a history of panic disorder, major depressive disorder (MDD), rule out posttraumatic stress disorder (PTSD), eating disorder, and psychosis; the physician prescribed a trial of Celexa medication.  Upon follow-up a week later, the Veteran reported great improvement; she noted decreased symptoms and improved mood.  

VA treatment records from May 2008 document that the Veteran had recently completed a six-month private treatment regimen for alcoholism; she experienced intermittent depression, which was improved over the last few weeks.  In June 2008, the Veteran again reported improved symptoms, with some ongoing panic and stress due to being laid off recently.  Upon mental status examination, she appeared alert, oriented, and well groomed, with normal speech, attention, and thoughts, without psychosis, impaired memory, suicidal or homicidal ideation, or delusions.  The physician diagnosed PTSD, depressive disorder, and an eating disorder.  

In July 2008, the Veteran submitted a statement, which reported symptoms including panic attacks, depression, anger, OCD, paranoia, and sleeplessness.  

July 2008 VA treatment records document the Veteran's ongoing symptoms of anxiety, depression, and sleep difficulties, as well as picking of her skin and panic attacks related to past sexual assault.  While the Veteran noted problems with self-worth, she denied suicidal ideation.  The physician diagnosed anxiety disorder, alcohol dependence in early remission, and depression, with a current GAF score of 60.  

Upon VA examination in July 2008, the Veteran noted her recent mental health care as part of a private alcohol treatment program.  Upon mental status examination, she appeared alert, oriented, and neatly groomed, with normal speech and thought processes.  She reported depression, impaired concentration, sleep impairment with nightmares, obsessive behaviors, and intrusive thoughts.  She denied current suicidal ideation (but noted past passive suicidal ideation), manic or hypomanic symptoms, anger or aggressiveness, panic attacks, audiovisual hallucinations, or delusions.  The VA examiner diagnosed anxiety disorder with features of PTSD; depression, alcohol dependence in sustained remission, and OCD by history, with a current GAF score of 65, which resulted in mild impairment of occupational functioning due to impaired concentration and mild social impairment due to social anxiety and avoidance.  

In September 2008, the Veteran failed to report for a scheduled VA examination.  VA treatment records from October 2008 document her report of impulsive behavior such as over shopping or moving.  Upon mental status examination, she appeared alert, oriented, and neatly groomed, with normal speech, affect, mood, and thought processes.  She reported impaired concentration and memory, but denied suicidal or homicidal ideation.  The physician assigned a current GAF score of 63.  

Upon VA examination in October 2008, the Veteran reported that she had good social relationships, including being close with her siblings and having lots of friends and two roommates.  She noted enjoyment of activities such as reading, cooking, or playing guitar, and denied a history of suicide attempts or violence.  Upon mental status examination, she appeared alert and oriented, with normal speech, psychomotor activity, attention, thought process, and memory.  The examiner noted symptoms of sleep impairment, obsessive or ritualistic behavior (including frequent counting, checking the weather, and sending mail), panic attacks two times per month, past passive suicidal ideation in November 2007, poor impulse control without violence, an inability to maintain minimum personal hygiene (the Veteran reported that if she were depressed, she may skip a day of showering), moderate problems with shopping (the Veteran stated she had not grocery shopped in a month), without any homicidal ideation, hallucinations, delusions, or inappropriate behavior.  The Veteran reported that she was currently unemployed for less than one year but she noted past volunteer activities as a tutor and work as a bus dispatcher in May 2008.  The VA examiner diagnosed anxiety disorder, OCD, alcohol dependence in early full remission, and a current GAF score of 63, which resulted in reduced reliability and productivity due to intermittent impaired concentration affected by anxiety and intrusive thoughts, as well as periods of inefficiency due to ritualistic behaviors, such as counting or arranging things.  

VA treatment records from December 2008 document that the Veteran lived in an apartment with two female roommates and continued to have compulsive behaviors such as picking skin and surfing the Internet.  She noted problems with fear of men due to past sexual assault and was scheduled for a military sexual trauma (MST) therapy group the following month.  Her noted diagnoses included PTSD, alcohol dependence, and anxiety with obsessive-compulsive traits, and a current GAF score of 63.  In May 2009, the Veteran reported that she was stable after completing cognitive processing therapy (CPT) to address her trauma-related symptoms.  

In July 2009, the Veteran submitted a statement and several buddy statements in support of her claim.  The Veteran reported that her mental health issues negatively impacted her occupational and social functioning.  She reported working part-time at a bakery from October 2008 to May 2009, during which time she avoided contact with employees or customers, or had to take time off (from several days up to two weeks), due to mental health reasons.  Additionally, she stated that she was scared to go out in public, including grocery shopping or places with crowds, and she required people to drive her to weekly therapy appointments, which she mostly attended without showering or brushing her teeth first.  She also noted constantly checking the weather forecast due to a fear of bad weather.  

The Veteran's mother reported that the Veteran had worsened noticeably since completing a three-month sexual assault program earlier this year.  She stated the Veteran would minimize or hide her symptoms, and noted she was recently laid off from her job at the local market due to the economic downturn, but noted that she had a panic attack when she was scheduled for an early shift.  Additionally, she reported that despite having five educational degrees, the Veteran was unable to work in a career-type job in the geographical area where she had a support system.  The Veteran's mother concluded that the Veteran's functionality was not at 50 percent because although she could function at near-normal rates some days, on other days, she was completely incapacitated.  

An additional buddy statement reported that the Veteran lived in sober housing from April 2008 to September 2008, and experienced problems, which negatively impacted her ability to live independently.  The Veteran's current roommate submitted a statement, which reported her symptoms of panic attacks, social isolation, impaired sleep, forgetfulness regarding appointments or plans, fear of storms, and occasional trouble getting out of bed and taking a shower.  

VA treatment records from October 2009 document that the Veteran again failed to appear for a relevant VA examination.  In December 2009, the Veteran reported that things were going well overall.  Upon mental status examination, she appeared alert, oriented, and well groomed, with normal speech, affect, and mood.  The Veteran reported problems with concentration and memory, but her thought processes were linear and goal-directed.  Additionally, there was no evidence of suicidal or homicidal ideation, or psychosis.  In January 2010, the Veteran again failed to report for a relevant VA examination.  

VA treatment records from January 2010 document that the Veteran called about follow-up from therapy after not meeting with her therapist in two months.  She appeared alert, oriented, and well groomed, with normal speech, full affect, appropriate mood, and linear thought processes without evidence of psychosis.  The Veteran reported ongoing concentration and memory problems.  The physician diagnosed anxiety with obsessive-compulsive traits, depression, alcohol dependence in sustained remission, and nicotine dependence, with a current GAF score of 62.  In February 2010, after the Veteran was noted to have missed many previous therapy appointments and failed to comply with homework assignments, the Veteran stated that she did not feel a need to continue with exposure therapy; she reported progress with her symptoms of social isolation and avoidance, but requested help with disturbing thoughts regarding safety, intimacy, and trust.  The following month, she reported considerable progress over the past month; she noted that she had been attending classes and keeping commitments, even when she did not feel like doing so.  She acknowledged difficulties with conflict and expressing negative emotions with her roommates regarding their assigned chores.  

Upon VA examination in June 2010, the Veteran reported feeling depressed about once every two months for about three days, without any precipitating event.  She also noted concurrent lethargy, sleep impairment, lack of energy, and isolation during such episodes, with spurts of happiness between such episodes.  Upon mental status examination, she appeared alert, oriented, and neatly groomed, with clear coherent speech, appropriate affect, anxious mood, normal thought process/content, and without suicidal or homicidal ideation, delusions, hallucinations, or inappropriate behavior.  The examiner noted her symptoms of sleep impairment, a history of OCD (but none in past two months or ongoing rituals), panic attacks (none in past two months, but previously every two months), fair impulse control without episodes of violence, lack of ability to maintain personal hygiene (when depressed, the Veteran will go a couple of days without showering), and mildly impaired short-term memory.  The Veteran was currently employed with a part-time internship at a women's recovery center, and had lost twelve weeks during last twelve months due to "mental health time."  The examiner diagnosed anxiety disorder, MDD (in partial remission), and alcohol dependence (in full sustained remission), with a current GAF score of 65, which resulted in occupational and social impairment with reduced reliability and productivity.  The examiner concluded that overall, the Veteran had improved since the previous October 2008 VA examination, with satisfactory relationships and good school performance (except for attendance), although she still experienced episodes about every other month that affected several aspects of her life, including attendance at school, work, and appointments, during which time she was much more likely to have significant fear and avoidance.  

VA treatment records from August 2012 document that the Veteran was last seen in November 2011, at which time she was tapered off psychiatric medication.  She reported that she had been doing well, although she noted increased anxiety due to financial stress, which had motivated her to seek to obtain employment.  In October 2012, the Veteran requested a new VA therapist and reported worsening symptoms over the past six months, with increased decompensation over the past few weeks, with symptoms of increased anxiety, anger, and depression, including impaired sleep, decreased energy, anhedonia, poor motivation, decreased concentration, and irregular appetite.  The Veteran reported several stressors including recently ending a job and conflict with her landlord.  She denied any manic symptoms, but noted past periods of four to five days of increased energy, pressured speech, impulsive spending, decreased sleep, and grandiosity followed by two weeks of depressed mood.  She admitted to some increased skin picking and occasional counting, but had difficulty characterizing the behavior further and did not sound prominent in her symptoms.  Upon evaluation later that same month, the Veteran noted overall improvement with prescribed medication and hoped for reduced medication in the next few months as she returned to self-care including exercise and meditation; her current GAF score was 50-55.  

In February 2013, the Veteran reported problems with her living situation regarding avoidance of a roommate who misused medication and upset the Veteran's sober living environment.  Despite this, she reported that her mental health was improving and that she was strong in her sobriety.  She planned to work with a gym trainer and to obtain employment so she could move into a place of her own, and her mental status examination was within normal limits.  In April 2013, the Veteran reported that she had been doing well; she obtained part-time employment at a tanning salon and continued to look for full-time employment to utilize her credentials as a Licensed Alcohol and Drug Abuse Counselor (LADC).  She was on a wait list to move into her former apartment building and planned to vacation with her family to Aruba in July.  Mental status examination was again within normal limits, with low-risk of self-harm.  In July 2013, the Veteran reported that things continued to go well following her family vacation.  She continued to work at the tanning salon and planned to increase her hours and responsibilities.  A mental status examination remained within normal limits.  

In August 2013, the Veteran reported a recent promotion and she appeared to be doing well with prescribed medications.  Upon mental status examination, she appeared alert, oriented, and well-groomed, with normal speech, affect, though process, and thought content, without suicidal or homicidal ideation, audiovisual hallucinations, paranoia, or delusions.  Her diagnoses included MDD versus bipolar disorder, anxiety disorder with obsessive-compulsive features, and alcohol abuse in remission, with a current GAF score of 50-55.  Later that same month, the Veteran reported that she moved into a friend's home after her roommates became hostile and unbearable.  She reported that work continued to go well and planned to obtain stable housing with her mother's assistance; a mental status examination was within normal limits.  The following month, things continued to go well; she moved into a studio apartment and was spending more time with friends.  

Upon VA mental examination in December 2013, the examiner identified relevant psychiatric symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, passive suicidal ideation, and feelings of hopelessness.  Upon mental status examination, the Veteran appeared alert, oriented, and well groomed, with logical thoughts and speech, and symptoms of irritability without physical aggression, anxiety, depression, passive suicidal ideation, and impaired sleep, without significant memory impairment.  The examiner diagnosed anxiety disorder, MDD, and alcohol dependence in full-sustained remission, which appeared intertwined.  The examiner assigned a current GAF score of 60 and concluded the Veteran's condition resulted in occupational and social impairment with reduced reliability and productivity.  

VA treatment records from January 2014 document that the Veteran continued to do well.  She was setting personal goals and reengaged in a job search.  An initial vocational rehabilitation assessment that same month documented the Veteran's above average educational history, and past employment including as a program coordinator at the Boys and Girls Club, bakery clerk, addictions counselor, chemical health assessor, bus dispatcher, food service worker, and most recently as a customer service representative at a tanning salon.  The Veteran was noted to have trouble keeping jobs in large part because she did not deal well with conflict and was afraid of failure.  Additionally, physical issues impacting her ability to perform certain job functions included knee pain, which limited her ability to stand to an hour at a time, back pain with very physically demanding jobs, and foot pain aggravated by walking or the use of stairs.  Therapy visits in February 2014 and April 2014 document that the Veteran continued to do well.  She obtained part-time employment and began training for an office manager position with her landlord.  

An April 2014 note from her treating therapist noted that the Veteran had been unable to retain full-time work status for longer than three months at a time; the therapist concluded that the Veteran would likely struggle to maintain full-time, competitive employment due to episodic exacerbations of her mental health symptoms.

VA treatment records from July 2014 document that the Veteran was doing very well with her new job and stable housing.  Upon mental status examination, she was alert, oriented, and well groomed, with normal speech, mood, affect, thought process, and thought content, without suicidal or homicidal ideation, audiovisual hallucinations, paranoia, or delusions.  In November 2014, she continued to explore vocational options to look for more challenging and fulfilling work. 

In August 2015, the Veteran reported she had been doing well since her last visit in late 2014.  She reported that she had obtained certification as a Reiki practitioner and planned to travel at the end of the year.  The therapist noted that she was stable and doing well, with a normal mental status examination and a well-thought-out plan to travel.  

In August 2015, the Veterans past employer at the tanning salon submitted a statement, which reported that the Veteran worked there from 2012 to 2013 and had been a dedicated employee, but that she faced difficulty dealing with her PTSD and stress, which ultimately led to her termination.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board concludes that an increased disability rating in excess of 50 percent for anxiety disorder prior to August 31, 2015, is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 70 or 100 percent disability rating, respectfully, for the period prior to and as of August 31, 2015.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.  

The Veteran has reported prior passive suicidal ideation without noted intent or plan.  Additionally, while she has consistently reported obsessional or ritualistic behavior, she has denied that such behavior results in severe dysfunction, and a therapist noted no worse than resulting periods of inefficiency.  Additionally, the Veteran's speech has not been found to be illogical, obscure, or irrelevant upon mental status examinations throughout the rating period.  Moreover, while the evidence of record (including the July 2009 statement of the Veteran's mother) documents that the Veteran's psychiatric symptoms result in alternating functionality and incapacitation, the evidence does not document near continuous panic or depression affecting the Veteran's ability to function independently.  To the extent that a previous roommate indicated in July 2009 that the Veteran's psychiatric symptoms negatively impacted her ability to live independently, the Board finds it probative that the evidence of record documents that the Veteran continued to live and work independently; moreover, she has not shown a complete inability to establish and maintain effective relationships, as evidenced by ongoing relationships with family members and friends.  The Veteran has reported problems with impaired impulse control, but such reports appear to be related to shopping and spending money; moreover, there are not documented episodes of violence.  Additionally, while the evidence documents some intermittent neglect of personal appearance and hygiene, such as skipping a shower during periods of depression, the Veteran has not shown an overall neglect of her personal appearance, as she has consistently appeared clean, neatly groomed, and appropriately dressed upon mental status examination throughout the rating period.  Additionally, while the Veteran has endorsed some impairment of concentration and short-term memory, she has not exhibited any spatial disorientation during the rating period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 50-65, which reflects mostly mild and moderate, to some serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The lowest score of 50 is one below the scale that contemplates moderate symptoms.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one probative factor indicative of predominantly moderate symptoms, which is consistent with the assigned 50 percent disability rating for Veteran's anxiety disorder prior to August 31, 2015.  

Notably, the several VA examinations of record during the rating period document no worse than occupational and social impairment with reduced reliability and productivity.  The Board affords great probative value to the reasoned conclusions of the VA examiners of record, which conclusions were based upon thorough psychiatric examinations that properly considered the Veteran's reported medical history and psychiatric symptoms.  

In conclusion, the Board finds that the Veteran's manifested symptoms of her service-connected anxiety disorder are most closely approximated by the assigned 50 percent disability rating prior to August 31, 2015.  Importantly, she has not shown occupational and social impairment with deficiencies in most areas or total occupational and social impairment; nor are her psychiatric symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an increased disability rating in excess of 50 percent for anxiety disorder is not warranted prior to August 31, 2015.  As such, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.2.  From August 31, 2015  

The Veteran submitted a formal TDIU application on August 31, 2015.  At that time, she reported that her anxiety disorder affected full-time employment in September 2007 and that she last worked full-time in October 2007.  She reported that she had tried to obtain employment since that time, and noted an educational history including four years of college to teach English as a second language (ESL) as well as certification in addiction studies.  

Included with her TDIU application, the Veteran submitted statements from her mother and sister regarding her mental health condition.  The Veteran's mother reported that she had mostly worked minimum wage, part-time jobs in the past, and when she worked a full-time position in the past year, her mental health degraded markedly.  Her mother reported a noticeable and cyclical pattern in the Veteran's life where she would be doing well and obtain employment and housing, and then experience conflict with roommates and at work, which led to her moving out and quitting or getting fired from her job, then once she had time off, she would calm down, and the cycle would start all over again.  Her mother stated that because the Veteran's mental illness waxed and waned, having a full-time job would not allow the flexibility needed deal with her symptoms.  

The Veteran's sister reported that she had lived with her beginning in August 2014 and it was wonderful until the Veteran started working too much, which led to an increase in psychiatric symptoms including panic and depression.  Her sister stated that one minute, the Veteran would be super happy and the next she would lash out for something minor, which led to the Veteran's sister moving out in late January 2015.  Her sister stated that she no longer liked to be around the Veteran because she became a "monster."  She concluded that the Veteran's bipolar disorder was extremely exacerbated by working full-time because she was the best roommate ever until she started working too much, and now that she was back to working part-time, she seemed to be doing better.  

VA treatment records from September 2015 document that the Veteran reported a great improvement in both mood and anxiety in spite of a difficult month of moving in temporarily with her family, as she prepared for her upcoming move to India in order to practice Reiki therapy.  Her therapist noted she was stable on prescribed medication.  Upon mental status examination, the Veteran was alert, oriented, and appropriately dressed, with normal speech, good mood, full affect, and linear thought process, without suicidal or homicidal ideation, audiovisual hallucinations, paranoia, or delusions.  

Upon VA examination in October 2015, the Veteran stated that she was frustrated by an inability to work full-time, which prohibited her ability to afford to live.  She reported that she had been laid off, fired, or quit every job in the last eight years.  Upon mental status examination, she appeared alert and oriented, with normal speech, anxious and depressed mood, variable concentration, passive suicidal ideation, low energy, panic attacks, OCD behaviors, without audiovisual hallucinations, paranoia, or delusions.  The examiner diagnosed generalized anxiety disorder (GAD), which was noted to be just a later progression of the same condition for which she was already service-connected.  The examiner concluded that the Veteran's condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood based upon symptoms including depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and suicidal ideation.  The examiner noted that the Veteran was not currently employed, and that she had last worked at two part-time jobs from April 2014 to April 2015, and then for just two weeks in July 2015.  The Veteran reported that she was in transition, and not currently seeking employment as she considered traveling and living overseas.  

In October 2015, the Veteran requested an increase in psychiatric medication due to increased stress and anticipation of moving, on top her usual depression.  In November 2015, the Veteran first met with a new therapist, and discussed her plans to progress in the art of Reiki and travel to India for a year.  The Veteran appeared to be reasonable in her decision; she had a goal of leaving in January and had a plan to continue to receive her medication.  The therapist noted that she had acquired skills in meditation and relaxation, which had been effective in managing her mental health symptoms, and other than requesting periodic follow-up for supportive therapy, no other concerns were noted.  

In January 2016, the Veteran was making progress and feeling better overall.  She had reconsidered her plans to travel to India because it was not in line with her long-term goals and was considering applying for a full-time job within her recovery community.  Upon mental status examination, she appeared alert, oriented, and dressed appropriately, with normal speech and thought process, without psychosis, hallucinations, or suicidal or homicidal ideation.  

Upon follow-up in March 2016, the Veteran reported feeling overwhelmed due to a change in her routine when she recently took a full-time position as an office manager.  She acknowledged that working full-time was an adjustment and that some of her reactions were not out of the ordinary, such as some interpersonal difficulties with her job trainer.  She also reported some neglect of self-care, while still offering to help others.  Upon mental status examination, she appeared alert, oriented, and dressed appropriately, with  normal speech and thought process, without psychosis, hallucinations, or suicidal or homicidal ideation.  Her therapist noted the presence of good protective factors including a high sense of responsibility towards her family and friends, eight years of sobriety with a connection to community-based recovery services, good relationships with others, working towards life goals, positive coping skills, and the ability to seek support when needed.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the Veteran's anxiety disorder from August 31, 2015, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9434.  

Notably, throughout the rating period, including upon VA examination in October 2015, the Veteran has not displayed gross impairment in thought processes or communication; rather, upon mental status examinations throughout the rating period, the Veteran's speech and thought processes have been normal and intact.  Additionally, the Veteran has not displayed persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  To the extent that the Veteran reported some neglect of self-care in March 2016, this was not stated in the context of maintaining personal hygiene, but rather a general disregard for her self-maintenance while offering to help others.  The Veteran has also consistently denied suicidal or homicidal ideation throughout the rating period, and has not displayed physical violence or grossly inappropriate behavior.  Additionally, the Veteran has not displayed disorientation to time or place; or memory loss for names of close relatives, her own occupation, or her own name.  

Importantly, she has not shown total occupational and social impairment; nor are her psychiatric symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating throughout the rating period from August 31, 2015.  See Vazquez-Claudio, supra.  

Therefore, the Board finds that no more than the assigned 70 percent disability rating is warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.B.  Initial Rating - Left Foot Plantar Fasciitis  

The Veteran's service-connected left foot plantar fasciitis with metatarsalgia is currently rated as 10 percent disabling prior to August 31, 2015, and as 20 percent disabling thereafter, pursuant an analogous disabling rating under DC 5276, regarding flatfoot.  See 38 C.F.R. § 4.71a, DC 5276 (2016).  

Under DC 5276, moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated as 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances, is rated as a maximum schedular 30 percent disabling for unilateral disability.  Id.  

II.B.1.  Prior to August 31, 2015  

Turning to the relevant evidence of record from November 2007, the Veteran stated within her November 2008 notice of disagreement (NOD) that her left foot would occasionally result in exacerbations that left her incapacitated.  

In February 2009, the Veteran stated that it had been difficult to find work, but that she was currently working part-time at a market bakery three to four days per week for eight-hour shifts, which involved standing that led to aching and soreness in her left foot.  She noted that if she had to work two days in a row, her left foot would be in extreme pain halfway through the second day; similarly, if she had to work three days in a row, she would barely be able to walk by the end.  She stated that she took Ibuprofen for foot pain, but that her foot generally hurt all the time she had to stand and that she was generally no longer as active as she used to be due to foot pain.  

VA treatment records from March 2009 document the Veteran's complaint of left foot pain on the ball of the foot, which was worsened with activity and relieved by rest.  Upon examination, there was tenderness without significant erythema or swelling.  Her condition was assessed as foot pain in an atypical location for fasciitis, with another possibility being a stress fracture.  That same month, the Veteran complained of left foot pain for two years, which was worse with prolonged standing.  

VA treatment records from May 2009 document that the Veteran had not yet broken in her shoe inserts as she lacked time due to her job, where she was usually on her feet for nine hours per day.  She reported trying to save money for different shoes.  Upon examination, she exhibited full muscle strength, without pain on motion, a reducible hallux abductovalgus (HAV), or bunion, on the left foot, minimal pain on palpation to the plantar sesamoid, pronation on weightbearing, and contracted toes.  That same month, she was noted to have a depth inlay shoe, which was an extra-depth shoe with a removable insert to accommodate foot orthotics.  

In June 2009, the Veteran reported related treatment at the VA podiatry clinic, including prescription orthotic shoes, which helped, but did not eliminate her left foot pain.  She stated that since her left foot injury her physical activity had been severely limited, including an limitations on walking or standing for prolonged periods, and an inability to run or exercise.  She concluded that her left foot injury had dramatically affected her quality of life and that it would continue to negatively impact her activities.  

A June 2009 statement from the Veteran's mother reported that it was unlikely the Veteran would ever have full use of her left foot again, despite the use of prescription shoes.  She stated that the Veteran was physically active prior to her left foot injury, but now her physical activity was sharply curtailed.  She noted the Veteran had been laid off from her bakery job due to the economy and that she was looking for a job but realized she was limited because she could not work on her feet; additionally, her social activities were decreased due to foot pain.  

A July 2009 statement from the Veteran's roommate reported that the Veteran was unable to be physically active due to her left foot injury.  She noted the Veteran's foot impacted her daily life and led to constant foot pain, despite her use of orthotic shoes.  

Upon VA examination in September 2009, the Veteran reported ongoing left foot pain mainly at the ball of the left foot at the first metatarsophalangeal joint.  She received new orthotic shoes in March 2009, which helped, although she still experienced pain on the ball of the left foot at the first metatarsophalangeal joint region.  She reported left foot pain upon getting out of bed in the morning, which hurt more later in the day with increased physical activity.  Upon physical examination, there was no gait abnormality, painful motion, edema, instability, or weakness, but noted tenderness all around the plantar and medial aspect of the first metatarsophalangeal joint.  Her toes were normal, with no evidence of hammertoes, abnormal weightbearing, pes cavus (claw foot), malunion or nonunion of tarsal bones, muscle atrophy of the foot, or pes planus.  However, there was noted hallux valgus of the first MTP with minimal angulation and decreased dorsiflexion with pain.  Additionally, there was no pain on manipulation, normal angulation of the os calcis, normal alignment of the Achilles tendon, a present arch on weightbearing and nonweightbearing, normal midfoot and forefoot alignment, and normal circulation and sensation.  The examiner noted there were no additional functional limitations of the left foot, including no additional loss of range of motion during flare-ups or secondary to repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  X-rays of the left foot documented an unchanged normal examination of the left foot, and the examiner's resulting diagnosis was mild hallux valgus of the left foot with pain and a history of plantar fasciitis.  

VA treatment records from August 2012 document the Veteran's report of foot pain.  She noted that her prescribed orthotics felt comfortable and she would follow up as needed.  

In April 2013, the Veteran received physical therapy in order to manage her foot pain and work out again.  She noted an onset of foot pain on Labor Day 2012 after she hit her foot on a stone, which had continued and was worsened with physical activity.  Upon examination, gait, muscle strength, and range of motion were normal, with pain on motion.  In June 2013, the Veteran stated that her prescription shoes did not fit correctly and requested an alternate model.  

Upon VA examination in December 2013, the Veteran reported that she wore her prescription shoes one time, but they did not fit and were uncomfortable.  She complained of current left foot pain, which got worse two years before when she tried to work out again.  She reported missing a week of work recently due to pain in her left foot, knees, and back, and noted that her current job at a tanning salon required her to move around and clean, which led to increased left foot pain.  She further reported increased left foot pain upon physical activities such as prolonged standing or walking, climbing stairs to do laundry, or driving.  Upon physical examination, there was no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), malunion or nonunion of tarsal or metatarsal bones, other foot injuries, bilateral weak foot, related scars, or other pertinent physical findings.  Diagnostic x-rays revealed an unremarkable left foot, although the examiner noted her previous diagnosis of left foot plantar fasciitis.  Additionally, the examiner noted functional impact upon her ability to work in that pain caused her to work more slowly, limited the tasks she could perform, and even caused her to miss work at times.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis with metatarsalgia prior to August 31, 2015.  

As stated above, in order to warrant in increased disability rating in excess of 10 percent under DC 5276, the Veteran would need to experience symptoms analogous to severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

However, the probative evidence of throughout the rating period prior to August 31, 2015, including objective VA examinations, does not document symptoms analogous to severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Board has considered the probative lay evidence of record regarding the Veteran's ongoing left foot pain, which limits or prohibits certain physical activities; however, such reports of left foot pain are adequately contemplated by her currently assigned 10 percent disability rating prior to August 31, 2015.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board has also considered whether an initial rating in excess of 10 percent would be warranted under an alternate diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Regarding DC 5279 addressing metatarsalgia, which is part of the Veteran's service-connected disability, the Board finds that the application of this DC would not increase the evaluation for the left foot.  One, the maximum rating for metatarsalgia is 10 percent.  Two, when the RO assigned the 10 percent rating at the time it granted service connection for the left foot disability, it was including the symptoms from metatarsalgia as the basis for the 10 percent rating.  The 10 percent rating under DC 5276 would contemplate the Veteran's symptoms associated with both plantar fasciitis and metatarsalgia, and therefore a separate rating under DC 5279 would be pyramiding.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  The probative evidence of record does not document the presence of weak foot, claw foot (pes cavus), hallux rigidus, hammertoe, or malunion or nonunion or tarsal or metatarsal bones, and therefore DCs 5277, 5278, 5281, 5282, or 5283 are not for application.  38 C.F.R. § 4.71a, DCs 5277-78, 5281-83 (2016).  

In the September 2009 VA examination report, the examiner reported that the Veteran had left foot hallux valgus.  This diagnosis has its own diagnostic code.  See DC 5280.  A 10 percent disability rating under this DC contemplates severe hallux valgus, if equivalent to amputation of the great toe, or resection of the metatarsal head via operation.  The examiner described the Veteran's hallux valgus as having "minimal angulation."  The Board finds that the level of severity of the Veteran's left hallux valgus does not rise to the level of warranting a 10 percent rating.  38 C.F.R. § 4.71a, DC 5280 (2016).  Thus, a separate rating under this DC is not warranted.  

Additionally, the Board has considered the potential application of DC 5284, regarding other foot injuries, for which a 10 percent disability rating is warranted for moderate foot injury, a 20 percent disability rating is warranted for moderately severe foot injury, and a 30 percent disability rating is warranted for severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2016).  However, based upon a review of the evidence as discussed above, the Board finds that the Veteran's left foot symptomatology does not result in more than moderate foot injury; indeed, her symptoms are most closely approximated and adequately contemplated by an analogous rating under DC 5276 for moderate flat foot.  Id., DC 5276.  A separate rating under this DC would be pyramiding, as the pain the Veteran experiences from this diagnosis is contemplated under DC 5276.  38 C.F.R. § 4.14

As such, the preponderance of the evidence weighs against an initial disability rating in excess of 10 percent for left foot plantar fasciitis prior to August 31, 2015.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.B.2.  From August 31, 2015  

The Veteran was most recently afforded a VA foot examination in October 2015.  At that time, she reported that her condition had improved, although she continued to experience intermittent pain throbbing from the first metatarsal of the left foot to the mid-arch after prolonged standing or walking.  She further reported flare ups of pain, which limited physical activities such as walking, standing, or running.  Upon physical examination, there was pain on use of the left foot, which was accentuated on use and manipulation, with functional loss including pain on weight bearing, interference with standing, and functional loss over a period of time, including limitations on physical activities.  There was also noted Morton's neuroma, and left metatarsalgia with pain on palpation at the left great metatarsal head, without swelling on use, characteristic calluses, extreme tenderness of the plantar surface, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, marked pronation of the foot, weight-bearing line, which fell over or medial to the great toe, other lower extremity deformity causing alteration of the weight-bearing line, inward bowing of the Achilles tendon, marked inward displacement or severe spasms of Achilles tendon, hammer toes, hallux valgus, hallux rigidus, pes cavus (claw foot), or malunion or nonunion of tarsal or metatarsal bones.  The examiner diagnosed left plantar fasciitis and left metatarsalgia, with metatarsalgia being a likely progression and chronic form of the more acute plantar fasciitis first experienced in service, which resulted in functional impact upon the Veteran's ability to work in that she could not walk or stand for prolonged periods; the Veteran reported she was currently unemployed but her career field in energy healing would be limited by her inability to stand for more than two sessions per day without significant pain.  

Following a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for left foot plantar fasciitis with metatarsalgia from August 31, 2015.  

As stated above, in order to warrant in increased disability rating in excess of 20 percent under DC 5276, the Veteran would need to experience symptoms analogous to pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

However, the probative evidence of record from August 21, 2015 does not document that the Veteran's left foot disability resulted in symptomatology analogous to pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  Notably, the October 2015 VA examination specifically documented the absence of such symptoms.  

As above, the Board has considered the probative lay evidence of record regarding the Veteran's left foot pain, including flare ups, which limits or prohibits certain physical activities; however, such reports of left foot pain are adequately contemplated by her currently assigned 20 percent disability rating from August 31, 2015.  See Mitchell, 25 Vet. App. 32.  

The Board has also considered whether an initial rating in excess of 20 percent would be warranted under an alternate diagnostic code or whether she would be entitled to a separate rating under another diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the probative evidence of record does not document the presence of weak foot, claw foot (pes cavus), hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion or tarsal or metatarsal bones, DCs 5277, 5278, 5279, 5281, 5282, or 5283 are not for application.  38 C.F.R. § 4.71a, DCs 5277-79, 5281-83.  

To the extent that the October 2015 VA examiner documented left foot metatarsalgia and Morton's neuroma, which has its own DC at 5280, the Board finds that the application of this DC would not increase the evaluation for the left foot.  One, the maximum rating for metatarsalgia is 10 percent.  Two, when the RO assigned the 20 percent rating, it was including the symptoms from metatarsalgia as the basis for the 20 percent rating.  The Veteran's symptoms associated with metatarsalgia is pain on the bottom of her foot.  The 20 percent rating under DC 5276 contemplates the Veteran's symptoms associated with both plantar fasciitis and metatarsalgia, and therefore a separate rating under DC 5279 would be pyramiding.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  

Additionally, the Board has also considered the potential application of DC 5284, regarding other foot injuries.  38 C.F.R. § 4.71a, DC 5284.  To the extent that it may be argued that the Veteran's current disability, based upon an analogous rating for severe unilateral flat foot, should be rated more generally as a severe foot injury under DC 5284, the Board finds that based upon a review of the probative evidence as discussed above, the Veteran's left foot symptomatology is most closely approximated and adequately contemplated by an analogous rating under DC 5276 for severe flat foot.  Id., DC 5276.  As such, the application of DC 5284 is not warranted, and does not lead to an increased disability rating in excess of 20 percent from August 31, 2015.  Additionally, a separate rating under this DC would be pyramiding, as the pain the Veteran experiences from this diagnosis is contemplated under DC 5276.  38 C.F.R. § 4.14

As such, the preponderance of the evidence weighs against an initial disability rating in excess of 20 percent for left foot plantar fasciitis with metatarsalgia from August 31, 2015.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected anxiety disorder or left foot plantar fasciitis with metatarsalgia that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability ratings for her level of impairment.  In other words, she did not experience symptomatology from her service-connected anxiety disorder or left foot plantar fasciitis with metatarsalgia that are unusual or different from those contemplated by the schedular criteria.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's anxiety disorder and left foot plantar fasciitis with metatarsalgia are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for anxiety disorder (rated as 50 percent disabling prior to August 31, 2015 and as 70 percent disabling from August 31, 2015), left foot plantar fasciitis with metatarsalgia (rated as 10 percent disabling prior to August 31, 2015 and as 20 percent disabling from August 31, 2015), low back strain (rated as 10 percent disabling from November 1, 2007), and temporomandibular joint disorder (TMJ) (rated as 10 percent disabling from November 1, 2007).  Based upon the above, the Veteran's combined disability rating meets the schedular criteria for a TDIU rating from August 31, 2015.  See 38 C.F.R. § 4.16(a).  However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  Therefore, the Board has considered the Veteran's TDIU claim for the entire pendency of her initial rating claims.  

In the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran attributed her inability to work to her psychiatric disorder only.  She reported she had not worked full time since October 31, 2007, which was when she was still on active duty.  She reported having a college degree with additional training in addiction studies and counselor and training in being a Reiki practitioner. 

Without overly duplicating the relevant evidence already discussed in detail above, the Board notes that in a February 2009 statement, the Veteran reported that although it had been difficult to find work, she was currently working part-time at a market bakery three to four days per week for eight hour shifts, which involved standing that led to aching and soreness in her left foot.  She noted a correlation between increased work and resulting foot pain, and concluded that her foot generally hurt all the time and she was generally no longer as active as she used to be due to foot pain.  

A June 2009 statement from the Veteran's mother reported that it was unlikely the Veteran would ever have full use of her left foot again.  She noted the Veteran had been laid off from her bakery job due to the economy and that her job outlook was limited because she could not work on her feet.  The following month, the Veteran's mother reported that although the Veteran was recently laid off due to the economic downturn, she suspected that the Veteran's anxiety disorder and resulting symptoms made her an easy choice over other employees.  Additionally, she asserted that despite the Veteran's educational background including five degrees, she was unable to work in a career-type job in the geographical area where she had a support system in place.  

VA treatment records from January 2014 document an initial vocational rehabilitation assessment, which documented the Veteran's above average educational history, and past employment including as a program coordinator at the Boys and Girls Club, bakery clerk, addictions counselor, chemical health assessor, bus dispatcher, food service worker, and most recently as a customer service rep at a tanning salon.  The Veteran was noted to have trouble keeping jobs in large part because she did not deal well with conflict and was afraid of failure.  Additionally, physical issues impacting her ability to perform certain job functions included knee pain, which limits her ability to stand to an hour at a time, back pain with very physically demanding jobs, and foot pain aggravated by walking or the use of stairs.  

An April 2014 note from her treating therapist noted that the Veteran had been unable to retain full-time work status for longer than three months at a time; the therapist concluded that the Veteran would likely struggle to maintain full-time, competitive employment due to episodic exacerbations of her mental health symptoms.

In August 2015, the Veterans past employer at the tanning salon submitted a statement, which reported that the Veteran worked there in 2012-13 and had been a dedicated employee, but that she faced difficulty dealing with her PTSD and stress, which led to her termination.  

A November 2015 statement from a previous employer noted that the Veteran was terminated after one month of work in October 2012 due to a lack of work.  

Following a review of the relevant evidence of record, including discussed in detail in the various sections above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  The Board acknowledges that the Veteran has consistently reported throughout the appeal period that she is unemployable due to her anxiety disorder and left foot plantar fasciitis with metatarsalgia.  

However, the Board finds it probative that the evidence of record clearly documents that the Veteran has consistently been able to find and maintain various types of employment.  To the extent that the July 2009 statement of the Veteran's mother asserts that the Veteran is unable to work in a career-type job in the geographical area where she had a support system, the Board finds that the rating criteria do not distinguish between career-types of jobs; rather, all that is required for a TDIU rating is that the Veteran is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Notably, her mother noted that the Veteran could function at near-normal rates some days while on other days, she was completely incapacitated.  The Board cannot equate this, along with the evidence of record documenting the Veteran's ability to maintain jobs, as precluding her ability to secure or follow a substantially gainful occupation.  

The Board has also considered the April 2014 note from the Veteran's therapist, which concludes that the Veteran would likely struggle to maintain full-time, competitive employment due to episodic exacerbations of her mental health symptoms.  To the extent that such statement could be construed to argue that the Veteran is, or would be, limited to marginal employment, the Board acknowledges that the Veteran has primarily maintained past part-time employment, and experienced difficulty with full-time occupations; however, the preponderance of evidence does not document marginal employment, based upon the Veteran's poverty level or on a facts-found basis. 

Moreover, it is highly probative that upon multiple VA examinations throughout the appeal period, each VA examiner concluded that the Veteran's psychiatric symptoms resulted in no worse than occupational and social impairment with reduced reliability and productivity, and the Veteran's left foot disability has not resulted in such severe occupational impairment so as to preclude her from securing or following a substantially gainful occupation.  

Additionally, the Board notes that the Veteran's extensive educational history, including four years of college and multiple degrees, indicates an ability to learn new skills, which would assist her in obtaining various types of employment, even those required to accommodate the occupational impairment produced by her service-connected disabilities.  Additionally, the fact that the Veteran has experienced difficulty obtaining full-time employment or even periods of unemployment is not sufficient to warrant a TDIU rating.  See Beaty, 6 Vet. App. at 538.  

The preponderance of the evidence of record does not document that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude her participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

An initial disability rating in excess of 50 percent for anxiety disorder prior to August 31, 2015, and in excess of 70 percent thereafter, is denied.  

An initial disability rating in excess of 10 percent for left foot plantar fasciitis with metatarsalgia prior to August 31, 2015, and in excess of 20 percent thereafter, is denied.  

A TDIU rating is denied.  


____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


